Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 24, 2006, is entered into by and among CASCADE CORPORATION, an Oregon
corporation, (the “Borrower”), the several financial institutions party as of
the date hereof to the Credit Amendment referred to below (collectively called
the “Lenders” and individually called a “Lender”), and BANK OF AMERICA, N.A., as
agent for itself and the Lenders (in such capacity, the “Agent”).

RECITALS

A.            The Borrower, the Lenders and the Agent are parties to a Credit
Agreement, dated as of February 28, 2003 (as amended from time to time, the
“Credit Agreement”).

B.            Pursuant to the Credit Agreement, the Lenders have extended and
are continuing to extend certain credit facilities to the Borrower.

C.            The Borrower, the Agent and the Lenders desire to extend the
maturity date from February 28, 2006 to September 1, 2010, and make other
changes to the terms and conditions of the credit facilities.

D.            The Lenders are willing to amend the Credit Agreement, but only as
provided, and subject to the terms and conditions contained, in this Amendment.

THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1.             Defined Terms. Unless otherwise defined herein, each capitalized
term used herein shall have the meaning assigned thereto in the Credit
Agreement.

2.             Amendment to Credit Agreement. Upon the effectiveness of, and
subject to the terms and conditions contained in, this Amendment:

(a)           Section 1.1 is hereby amended to delete the definition of
“Consolidated Adjusted EBITDA” and replace such definition with the following:

“‘Consolidated Adjusted EBITDA’ means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus  the following to the extent deducted in calculating such
Consolidated Net Income for such period: (a) Consolidated Interest Charges (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries and (c) the amount of depreciation and
amortization and other non-cash expense, including goodwill impairment,
derivative mark-to-market transactions, swap-related expenses, expenses related
to stock-based compensation, including but not limited to stock options and

1


--------------------------------------------------------------------------------


stock appreciation rights, and other similar non-cash items.  In addition,
‘Consolidated Adjusted EBITDA’ shall include the non-consolidated results for
any Permitted Acquisition made during the subject period, as adjusted for items
(a), (b) and (c) above.”

(b)           Section 1.1 is hereby amended to delete the definition of
“Consolidated Interest Coverage Ratio” and replace such definition with the
following:

“‘Consolidated Fixed Charge Coverage Ratio’ means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA, less taxes paid in
cash by the Borrower and its Subsidiaries, less Thirteen Million Dollars
($13,000,000) (representing maintenance capital expenditures), less dividends
paid in cash, all for the period comprising the four prior fiscal quarters
ending on such date, to (b) Consolidated Interest Charges paid in cash, plus
consolidated principal payments required of Borrower and its Subsidiaries during
the subject period.”

(c)           Section 1.1 is hereby amended to delete the definition of
“Maturity Date” and replace such definition with the following:

“‘Maturity Date’ means September 1, 2010.”

(d)           Section 2.1(b) is hereby deleted and replaced with the following:

“At its option at any time prior to March 1, 2010, the Borrower may seek to
increase the Aggregate Commitments by up to an aggregate amount of Fifty Million
Dollars ($50,000,000) (resulting in maximum Aggregate Commitments of
Seventy-five Million Dollars ($75,000,000)) upon written notice to the Agent,
which notice shall specify the amount of any such increase and shall be
delivered at a time when no Default or Event of Default has occurred and is
continuing.  The Borrower may make such a request on multiple occasions and in
any amount, provided such amount is within the limitations provided above.  The
Agent, subject to the consent of Borrower, which shall not be unreasonably
withheld, may allocate the increase (which may be declined by any Lender in its
sole discretion) in the Aggregate Commitments on either a ratable basis to the
Lenders or on a non pro-rata basis to one or more Lenders and/or to other banks
or entities reasonably acceptable to the Agent and the Borrower.  No increase in
the Aggregate Commitments shall become effective until the existing or new
Lenders extending such incremental Commitment Amount and the Borrower shall have
delivered to the Agent a document in form reasonably satisfactory to the Agent
pursuant to which any such existing Lender states the amount of its Commitment
increase, any such new Lender states its

2


--------------------------------------------------------------------------------


Commitment Amount and agrees to assume and accept the obligations and rights of
Lender hereunder and the Borrower accepts such incremental Commitments.  The
Lenders (new or existing) shall accept an assignment from the existing Lenders,
and the existing Lenders shall make an assignment to the new or existing Lender
accepting a new or increased Commitment, of an interest (or participation
interest, as applicable) in all Loans and other credit exposure in respect of
the Aggregate Commitments such that, after giving effect thereto, all Loans and
all such other credit exposure are held ratably by the Lenders in proportion to
their respective Commitments, as may be revised to accommodate the increase in
the Aggregate Commitments.  Assignments pursuant to the preceding sentence shall
be made in exchange for the principal amount assigned plus accrued and unpaid
interest and commitment and other fees. The Borrower shall make any payments
under Section 2.8(e) resulting from such assignments, and shall pay the Lenders
certain fees, including an arrangement fee, to be determined by the Lenders at
such time as the increase in Aggregate Commitments is implemented.”

(e)           Section 2.13(b) is hereby deleted and replaced with the following
with regard to this Amendment:

“Borrower shall pay to Bank of America, as Agent for the Lenders, an upfront fee
in the amount of Fifty Thousand Dollars ($50,000), or twenty (20) basis points
as applied to the Aggregate Commitments, which shall be shared on a pro-rata
basis by the Lenders in accordance with their respective Percentage Interests.
This fee shall be due and payable at closing of this Amendment, and shall be
fully earned and non-refundable when paid.  Any exercise of the increase option
as provided in Section 2.1(b) shall require payment of any additional agency fee
required under the Fee Letter, as well as an additional upfront fee and
arrangement fee to be mutually agreed upon at the time of the request by the
Agent and Borrower.”

(f)            Sections 6.13(a), (b) and (c) (Financial Covenants) are hereby
deleted and replaced with the following:

“(a)         Consolidated Net Worth.  Permit Consolidated Net Worth at any time
to be less than the sum of (a) an amount equal to 75% of Borrower’s Consolidated
Net Worth as of January 31, 2006, plus, (b) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal quarter ending after
January 31, 2006 (with no deduction for a net loss in any such fiscal quarter),
plus, (c) an amount equal to 100% of the aggregate increases in Shareholders’
Equity of the Borrower and its Subsidiaries after the

3


--------------------------------------------------------------------------------


date hereof by reason of the issuance and sale of capital stock or other equity
interests of the Borrower  or any Subsidiary (other than issuances to the
Borrower or a wholly-owned Subsidiary), including upon any conversion of debt
securities of the Borrower into such capital stock or other equity interests.

(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 1.50:1.00.

(c)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time to be greater than 2.00:1.00.”

(g)           Section 7.3 (Indebtedness) is hereby deleted and replaced with the
following:

“The Borrower shall not, and shall cause each Subsidiary to not, create, incur
or become liable for any Indebtedness except: (a) the Loans; (b) existing
Indebtedness reflected on the balance sheets referred to in Section 5.7;
(c) current accounts payable or accrued expenses incurred by the Borrower in the
ordinary course of business; (d) Indebtedness permitted under Section 7.4;
(e) intercompany Indebtedness owing by the Borrower or any Subsidiary to the
Borrower or any other Subsidiary permitted under Section 7.6; (f) Indebtedness
secured by newly purchased tangible property (whether real or personal) in an
aggregate amount no greater than Five Million Dollars ($5,000,000) outstanding
at any time; and (g) additional unsecured Indebtedness, provided that the total
aggregate amount of such unsecured Indebtedness including any additional amount
does not exceed Fifty Million Dollars ($50,000,000) at any time, and provided
that Borrower remains in compliance with all covenants set forth herein.”

(h)           Section 7.6 (Investments) is hereby deleted and replaced with the
following:

“The Borrower shall not, and shall cause each Subsidiary to not, make any loan
or advance to any Person or purchase or otherwise acquire the capital stock or
obligations of, or any equity or other interest in, any Person, or all or
substantially all of the assets of any Business Unit or any Person
(collectively, “Investments”) or enter into any agreement to do any of the
foregoing, except: (a) Investments held in the form of Cash Equivalents;
(b) Investments made in the form of short-term loans made by the Borrower in the
ordinary course of its business; (c) Investments existing as of the date of this
Agreement, reflected in the balance

4


--------------------------------------------------------------------------------


sheet referred to in Section 5.7 and in amounts not greater than the amounts
referred to therein; (d) Investments made by any Subsidiary to the Borrower;
(e) Investments made by the Borrower to or in any wholly-owned Subsidiary;
(f) Investments made by any Subsidiary to the Borrower or to any wholly-owned
Subsidiary; (g) Investments made as part of a Permitted Acquisition; and
(h) other Investments directly related to the business of the Borrower not to
exceed Fifteen Million Dollars ($15,000,000) in any fiscal year, or Twenty-five
Million Dollars ($25,000,000) in the aggregate at any time.”

3.             Representations and Warranties. The Borrower hereby represents
and warrants to the Agent and the Lenders as follows:

(a)           No Default or Event of Default has occurred and is continuing.

(b)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Person) in
order to be effective and/or enforceable. Each of this Amendment and the Credit
Agreement as amended by this Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it, without defense,
counterclaim or offset, in accordance with its terms (subject to the waivers set
forth in this Amendment), except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforceability of creditors’ rights.

(c)           All representations and warranties of the Borrower contained in
the Credit Agreement and the statements set forth in the recitals of this
Amendment are true and correct on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), in each case, other than (i) those
that would not be true and correct but for the effectiveness of this Amendment,
and (ii) with respect to Section 5.16 of the Credit Agreement, as otherwise
disclosed to the Agent.

(d)           The Borrower is entering into this Amendment on the basis of its
own business judgment, without reliance upon the Agent, any Lender or any other
Person.

4.             Effective Date. This Amendment will become effective as of the
date first set forth above (the “Effective Date”), provided that each of the
following conditions precedent is satisfied on or before the Effective Date:

(a)           the Agent has received, in sufficient number for each Lender, duly
executed originals (or, if elected by the Agent, an executed facsimile copy, to
be followed promptly by delivery of executed originals) of this Amendment,
executed by the Borrower and each of the Lenders and acknowledged by the Agent,
together with the Guarantor Acknowledgment and Consent attached hereto, executed
by each Guarantor.

(b)           all of the representations and warranties contained herein (or
incorporated herein by reference) are true and correct as of the Effective Date.

5


--------------------------------------------------------------------------------


(c)           the Agent shall have received payment for all of the fees, costs
and expenses of the Agent (including reasonable attorneys’ fees) in connection
with the transactions contemplated hereby.

5.             No Further Amendments. Other than the specific amendments of the
Credit Agreement as set forth in Section 2 hereof: (i) nothing contained herein
shall be deemed a waiver of any provision, or any other existing or future
noncompliance with any provision, of the Credit Agreement (including the Credit
Agreement as amended hereby); and (ii) all of the terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and
effect.

6.             Miscellaneous.

(a)           All references in the Credit Agreement and in the other Loan
Documents to the Credit Agreement shall henceforth refer to the Credit Agreement
as amended by this Amendment. This Amendment shall be deemed incorporated into,
and a part of, the Credit Agreement. This Amendment is a Loan Document.

(b)           This Amendment is made pursuant to Section 10.1 of the Credit
Agreement and shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c)           This Amendment shall be governed by and construed in accordance
with the law of the State of Oregon.

(d)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by delivery of a hard copy original, and that receipt by the Agent of a
facsimile transmitted document purportedly bearing the signature of a Lender or
the Borrower (or Guarantor) shall bind such Lender or the Borrower (or
Guarantor), respectively, with the same force and effect as the delivery of a
hard copy original. Any failure by the Agent to receive the hard copy executed
original of such document shall not diminish the binding effect of receipt of
the facsimile transmitted executed original of such document of the party whose
hard copy page was not received by the Agent.

(e)           If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.

(f)            Each of the provisions set forth in Section 10 of the Credit
Agreement is incorporated herein by this reference and made applicable to this
Amendment.

(g)           The Borrower covenants to pay to or reimburse the Agent, upon
demand, for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred in

6


--------------------------------------------------------------------------------


connection with the development, preparation, negotiation, execution and
delivery of this Amendment.

(h)           UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE
BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY THE
LENDERS TO BE ENFORCEABLE.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

CASCADE CORPORATION, as the Borrower

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

7


--------------------------------------------------------------------------------


GUARANTOR ACKNOWLEDGMENT AND CONSENT

The undersigned Guarantor hereby: (i) acknowledges and consents to the terms,
and the execution, delivery and performance, of the foregoing Amendment (the
“Amendment”) (without implying the need for any such acknowledgment or consent);
and (ii) represents and warrants to the Agent and the Lenders that, both before
and after giving effect to the Amendment: (A) its Guaranty remains in full force
and effect as an enforceable obligation of such Guarantor (except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights), without defense, counterclaim or offset; and (B) it is in
compliance with all of its covenants contained in its Guaranty and in each other
Loan Document applicable to it. The undersigned further represents and warrants
to the Agent and the Lenders that the execution and delivery by such Guarantor
of, and the performance by such Guarantor of its obligations under, this
Guarantor Acknowledgment and Consent, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by any Person (including,
without limitation, any Governmental Person) in order to be effective and/or
enforceable. The undersigned remakes as of the Effective Date (as defined in the
Amendment) all of the representations and warranties made by it under its
Guaranty. Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to them in the Credit Agreement (as defined in the
Amendment).

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guarantor
Acknowledgment and Consent by its duly authorized officer as of February 24,
2006.

 

SANDY BLVD. DEVELOPMENT ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

8


--------------------------------------------------------------------------------


GUARANTOR ACKNOWLEDGMENT AND CONSENT

The undersigned Guarantor hereby: (i) acknowledges and consents to the terms,
and the execution, delivery and performance, of the foregoing Amendment (the
“Amendment”) (without implying the need for any such acknowledgment or consent);
and (ii) represents and warrants to the Agent and the Lenders that, both before
and after giving effect to the Amendment: (A) its Guaranty remains in full force
and effect as an enforceable obligation of such Guarantor (except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights), without defense, counterclaim or offset; and (B) it is in
compliance with all of its covenants contained in its Guaranty and in each other
Loan Document applicable to it. The undersigned further represents and warrants
to the Agent and the Lenders that the execution and delivery by such Guarantor
of, and the performance by such Guarantor of its obligations under, this
Guarantor Acknowledgment and Consent, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by any Person (including,
without limitation, any Governmental Person) in order to be effective and/or
enforceable. The undersigned remakes as of the Effective Date (as defined in the
Amendment) all of the representations and warranties made by it under its
Guaranty. Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to them in the Credit Agreement (as defined in the
Amendment).

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guarantor
Acknowledgment and Consent by its duly authorized officer as of February 24,
2006.

CASCADE KENHAR, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9


--------------------------------------------------------------------------------